This case came before the court upon a demurrer to an ordinary creditors’ bill, filed against the judgment debtors, as to both of whom executions had been returned unsatisfied. The grounds of the demurrer were that the executions were made returnable sixty days after the receipt thereof by the sheriff, according to the directions of the Act of May 14,1840 (Laws 1840, p. 884, § 24), and that the sheriff actually returned the executions before the expiration of the sixty days; though the com-pilainant’s bill was not filed until more than sixty days after the delivery of the execution to the sheriff. Demurrer overruled, with costs.